USCA11 Case: 21-14212      Date Filed: 06/13/2022   Page: 1 of 2




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-14212
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
NICHOLAS STEPHEN WOODYARD,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
           D.C. Docket No. 3:20-cr-00039-BJD-PDB-2
                   ____________________
USCA11 Case: 21-14212         Date Filed: 06/13/2022    Page: 2 of 2




2                      Opinion of the Court                 21-14212


Before JORDAN, JILL PRYOR, and NEWSOM, Circuit Judges.
PER CURIAM:
       Shehnoor Grewal, appointed counsel for Nicholas Wood-
yard in this direct criminal appeal, has moved to withdraw from
further representation of the appellant and filed a brief pursuant to
Anders v. California, 386 U.S. 738 (1967). Our independent review
of the entire record reveals that counsel’s assessment of the relative
merit of the appeal is correct. Because independent examination
of the entire record reveals no arguable issues of merit, counsel’s
motion to withdraw is GRANTED, and Woodyard’s conviction
and sentence are AFFIRMED.